Case 9:19-cv-80513-RAR Document 140 Entered on FLSD Docket 01/13/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                WEST PALM BEACH DIVISION


   JOHN DOE, on behalf of
   himself and all others similarly situated,
          Plaintiff,
                                                                Case No. 19-cv-80513-RAR
   v.
                                                                CLASS ACTION
   TOWN OF JUPITER; DET. ANDREW SHARP                           JURY TRIAL DEMANDED
   #412/1101; DAVID ARONBERG, PALM
   BEACH COUNTY STATE ATTORNEY,
          Defendants.

                       PLAINTIFF JOHN DOE’S NOTICE OF
                AMENDMENT TO MOTION TO PROCEED ANONYMOUSLY

         John Doe writes to inform the Court about two issues relating to the Motion to Proceed

  Anonymously, D.E. 123, and related briefings, including David Aronberg’s Renewed Amended

  Motion to Require Disclosure of Plaintiff’s and Putative Class Members’ Identities. D.E. 105.

         First, John Doe wishes to amend his Motion to Proceed Anonymously to incorporate a

  proposed compromise that would address the Parties’ concerns without prejudicing any party. John

  Doe would reveal his identity on a limited, attorneys’-eyes-only basis, as set forth in the attached

  Proposed Order (Exhibit A) and below.

         John Doe remains unwilling to reveal his identity to the public and Defendants, because

  doing so would unnecessarily undermine the purposes of this Action: (1) to ensure against the

  identities of uncharged parties who were surreptitiously and unconstitutionally recorded in various

  state of undress being revealed, and (2) to recover damages for Defendants’ violation of the Jane

  and John Does’ privacy rights. Moreover, John Doe understandably is fearful of revealing his

  identity to Defendants, government officials who so brazenly abused their authority by
Case 9:19-cv-80513-RAR Document 140 Entered on FLSD Docket 01/13/2020 Page 2 of 3




  surreptitiously and unconstitutionally recording innocent Jane and John Does nude in private spa

  rooms for five days straight.

         Defendants argued that knowledge of John Doe’s identity is necessary to verify his

  standing, determine whether or not he was charged, and propound discovery on him. See D.E. 105

  at 6, D.E. 130 at 12-13. To address these concerns, John Doe proposes revealing his identity to up

  to two attorneys for each Defendant on a named-attorneys’-eyes-only basis, as provided in the

  attached Proposed Order. The conditions set forth in the Proposed Order address both John Doe’s

  and Defendants’ concerns, without prejudice to any party. Nonetheless, Defendants have rejected

  this proposal.

         Second, John Doe informs the Court that disclosure of his identity without the protections

  set forth in the Proposed Order, including the prohibition on John Doe’s name being written in any

  place or manner that could subject it to Florida’s public records laws, would effectively be the

  same as revealing John Doe’s identity to the public at large. Defendants and their counsel are

  subject to Florida’s public records laws, which means that any written record in their possession

  identifying John Doe would be subject to public records requests. Absent the proposed protections,

  the Jane and John Does names surely will become publicly available and linked to the nude

  recordings they seek to have destroyed or permanently sealed.

                                          CONCLUSION

         John Doe respectfully requests that the Court enter the Proposed Order in resolution of

  John Doe’s Motion to Proceed Anonymously and David Aronberg’s Amended Renewed Motion

  to Require Disclosure of Plaintiff’s and Putative Class Members’ Identities.


  Dated: January 13, 2020                             REED SMITH LLP

                                             By:      /s/ Edward Mullins
                                                      Edward M. Mullins


                                                -2-
Case 9:19-cv-80513-RAR Document 140 Entered on FLSD Docket 01/13/2020 Page 3 of 3




                                            Fla. Bar No. 863920
                                            Jordan W. Siev
                                            (Admitted Pro Hac Vice)
                                            Daniel Alvarez Sox
                                            Fla. Bar No. 108573
                                            emullins@reedsmith.com
                                            jsiev@reedsmith.com
                                            dsox@reedsmith.com
                                            1001 Brickell Bay Drive, 9th Floor
                                            Miami, Florida 33131
                                            Tel: (786) 747-0200
                                            Fax: (305) 747-0299

                                            -and-

                                            Joseph Tacopina, Esq.
                                            (Admitted Pro Hac Vice)
                                            The Law Offices of Tacopina & Seigel
                                            275 Madison Ave., Ste. 3500
                                            New York, NY 10016
                                            Tel: (212) 227-8877
                                            Fax: (212) 619-1028
                                            jtacopina@tacopinalaw.com


                                            Attorneys for John Doe




                                      -3-
